 
Exhibit 10.2
 
CONSULTANCY AGREEMENT
 
Date: 1 May 2002
 
PARTIES
 
1.
 
HICKSON INTERNATIONAL LIMITED whose registered office is at Wheldon Road,
Castleford, West Yorkshire, WF10 2JT (“Hickson”), and

 
2.
 
JOHN H. MARKHAM who resides at Rob Royd House, Hound Hill Lane, Worsbrough,
Barnsley S706TU (the “Consultant”).

 
RECITALS
 


 
a.
 
The Consultant has certain skills and abilities which may be useful to Hickson
from time to time.

 
b.
 
The Consultant is an independent contractor willing to provide services to
Hickson as set out below.

 
INTERPRETATION
 


 
1.
 
In this Agreement :

 
“AFFILIATE” means any company, partnership or other entity which directly or
indirectly controls, is controlled by or is under common control of either
Hickson or the Consultant.
 
“CONFIDENTIAL INFORMATION” means all information of whatever nature (written,
oral, electronic or visual) relating to the business affairs or finances or any
such information including, but not limited to, unpatented designs, drawings,
data, specifications, manufacturing processes, testing procedures, computer
software (readable and machine readable) and all other technical business and
similar information, of Hickson or any Affiliate, suppliers, or customers of
Hickson where knowledge or details of the information was received during the
period of this Agreement.
 
“COPYRIGHT WORKS” means any item of Confidential Information in which copyright
or design rights subsists.
 
“DOCUMENTS” means all records, reports, documents, papers and other materials
whatsoever originated by or upon behalf of the Consultant pursuant to this
Agreement.



--------------------------------------------------------------------------------

“INVENTION” means any invention or discovery conceived or originated or made by
the Consultant during the course of or in any way whatsoever related to the
provision of the Services.
 
“PATENT RIGHTS” means any patents and applications therefor relating to
Inventions including (without prejudice to the generality of the foregoing)
author certificates, inventor certificates, improvement patents, utility
certificates and models and certificates of addition and including any
divisions, renewals, continuation, extensions or reissues thereof.
 
2.
 
CONSULTANT SERVICES

 

 
2.1
 
Hickson engages the Consultant to provide independent advisory services to
Hickson as specified in the Schedule (the Services) and the Consultant agrees to
provide the Services upon the terms and conditions set out below.

 
3.
 
DURATION

 

 
3.1
 
Subject to clause 6 hereof this Agreement shall commence on May 1, 2002 and
shall terminate on the earlier of (A) September 30, 2002 and (B) upon the death
of Consultant; provided always the Consultant shall be entitled to terminate
this agreement at any time upon three months written notice to Hickson. This
Agreement may be renewed by mutual written consent.

 
4.
 
CONSULTANT’S SERVICES

 

 
4.1
 
The Consultant is retained on a non-exclusive “when-needed” basis to provide the
Services to Hickson during the term of this Agreement at such times and at such
locations as Hickson and the Consultant shall agree from time to time.

 

 
4.2
 
The Consultant shall provide the Services with reasonable care and skill and to
the best of his ability.

 

 
4.3
 
Due to the commercial and sensitive nature of the Services to be provided by the
Consultant to Hickson the Consultant agrees that he will not from the date
hereof till March 30, 2003 provide services to or carry out work for any third
party which involves specific products, or specific chemical processes which the
Consultant has been involved with whilst providing Services to or carrying out
work for Hickson in the areas or fields of expertise in the Schedule of this
Agreement. The obligations in this clause 4.3 are in addition to, and not in
lieu of, any other obligations Consultant may have in this regard. This
paragraph 4.3 shall survive any termination of this Agreement.

 
5.
 
FEE

 
In consideration of the provisions of the Services the Consultant shall charge a
monthly fee of £7,709 exclusive of VAT beginning May 1, 2002 through September
30, 2002.



--------------------------------------------------------------------------------

All payments to the Consultant shall be made against the Consultant’s invoices
which shall be presented at the end of each calendar month during the period of
the provision of the Services; provided no invoice shall be presented prior to
August 1, 2002. All payments shall be made by Hickson within 14 days following
the receipt by Hickson of the Consultant’s invoice and shall be made by cheque.
Consultant will be reimbursed for reasonable out-of-pocket expenses incurred in
connection with performing the Services hereunder consistent with Hickson
approval procedures and policies following submission of appropriate
documentation.
 
6.
 
TERMINATION

 

 
6.1
 
Without limitation Hickson may by notice in writing immediately terminate this
Agreement if the Consultant shall:

 

 
6.1.1
 
Be guilty of any serious misconduct or any serious breach or non-observance of
the conditions of this Agreement or shall neglect or fail to refuse to perform
the Services requested under this Agreement.



 
6.1.2
 
Be absent through illness or injury for a consecutive period of four weeks or
for an aggregate period of six weeks in any period of three calendar months or
die.



 
6.1.3
 
Fail to apply within 14 days of the written request of Hickson for early
retirement benefits under the Hickson UK Senior Executives Pension Scheme and
the Hickson UK Group Pension Scheme.

 
7.
 
INTELLECTUAL PROPERTY RIGHTS / CONFIDENTIALITY

 

 
7.1
 
Forthwith following the conception, origination or making of an Invention by the
Consultant during the course of the provision of or otherwise related to the
Services, the Consultant shall disclose full details of such Invention to
Hickson.

 

 
7.2
 
Hickson shall, in its sole discretion, be entitled to apply for Patent Rights in
respect of any Invention conceived, originated or made by the Consultant arising
out of the provision of the Services and shall be responsible for the
maintenance and renewal of the Patent Rights.

 

 
7.3
 
The Consultant agrees to assign to Hickson all right, title and interest in and
to any Inventions together with any other intellectual property rights arising
out of the provision of the Services and further agrees to assist Hickson in
connection with any application for Patent Rights and to do all such acts and
things as Hickson’s legal advisors may advise are necessary or desirable in
connection with any such assignment or assistance. The Consultant irrevocably
appoints Hickson to be its attorney or agent in its name and on its behalf to do
all such acts and things and to sign all such deeds and documents as may be
necessary in order to give Hickson the full benefit of the provisions of this
Agreement and, in particular but without limitation of this clause, the
Consultant agrees that, with respect to any third party, a certificate signed by
any



--------------------------------------------------------------------------------

duly authorised officer of Hickson that any act or thing or deed or document
falls within the authority hereby conferred shall be conclusive evidence that
this is the case.
 

 
7.4
 
The Consultant assigns to Hickson by way of future assignment of copyright the
copyright subsisting in the Copyright Works and in the documents originated by
the Consultant arising out of the provision of the Services for all the classes
of act which by virtue of the Copyright Designs and Patents Act 1988 the owner
of the copyright has the exclusive right to do throughout the world and for the
whole period for which copyright is to subsist.

 

 
7.5
 
The Consultant warrants and represents that the Consultant will be the sole
beneficial owner of the entire right title and interest in and to any Inventions
or other intellectual property rights conceived originated or made by the
Consultant during the course of the provision of the Services and that the
Consultant will be free to assign such Inventions and other intellectual
property rights to Hickson pursuant hereto without any third party claims liens
charges or encumbrances of any kind and that the Consultant is free of any
duties or obligations to third parties which may conflict with the terms of this
Agreement.

 

 
7.6
 
The Consultant warrants and represents that any Inventions, Copyright Works or
Documents conceived, originated, made or developed by the Consultant will not
knowingly or wilfully infringe any intellectual property rights of which a third
party is the proprietor including, in particular but without limitation, any
patents, copyrights, registered designs or rights of confidence.

 

 
7.7
 
The Consultant agrees to keep the Confidential Information, the Documents and
all other matters arising or coming to its or their attention in connection with
the provision of the Services secret and confidential and not at any time for
any reason whatsoever to disclose them or permit them to be disclosed to any
third party except as permitted hereunder to enable the Consultant to carry out
its duties and obligations.

 

 
7.8
 
The obligations of confidence referred to in clause 7.7 shall not apply to any
Confidential Information Documents or other information which:

 

 
a.
 
Is in the possession of and is at the free disposal of the Consultant or is
published or is otherwise in the public domain prior to the receipt of such
Confidential Information or other information by the Consultant.

 

 
b.
 
Is or becomes publicly available on a non-confidential basis through no fault of
the Consultant.

 

 
c.
 
Is received in good faith by the Consultant from a third party who, on
reasonable enquiry by the Consultant claims to have no obligations of confidence
to Hickson in respect of it and who imposes no obligations of confidence upon
the Consultant.



--------------------------------------------------------------------------------

 
7.9
 
The Consultant shall keep the contents and arrangements made in this Agreement
secret and strictly confidential except as required by compulsory legal process
and except that he may discuss such contents and arrangements with his spouse
and with his tax advisor and solicitors who have a need to know provided such
persons are advised to keep such information strictly confidential.

 

 
7.10
 
The obligations of the parties under this clause shall survive the expiry or the
termination of this Agreement for whatever reason.

 
8.
 
STATUS AND TAX LIABILITIES

 

 
8.1
 
The parties declare that it is their intention that the Consultant shall have
the status of a self-employed person based at his home address and shall not be
entitled to any pension, bonus, holiday pay or sick pay or other fringe benefits
from Hickson and it is agreed that the Consultant shall be responsible for all
income tax liabilities and National Insurance or similar contributions in
respect of his fees and the Consultant agrees to indemnify Hickson against all
demands for any income tax, penalties, interest in respect of the Consultant’s
services hereunder and against its reasonable costs of dealing with such
demands.

 
9.
 
NOTICE

 

 
9.1
 
Any notice required by this Agreement to be given by either party to the other
shall be in writing and shall be served by sending the same by registered post
or recorded delivery to the last known address of the other party and any
receipt issued by the postal authorities shall be conclusive evidence of the
fact and date of posting of any such notice.

 
10.
 
ENTIRE AGREEMENT

 

 
10.1
 
This Agreement sets out the entire Consultant Agreement between the parties and
supersedes all prior Consultant Agreements (including the Consultancy Agreement
dated 19 December 2001 between the Consultant and Hickson) and understandings
relating to these Services to be provided hereunder. The obligations under this
Agreement are in addition to and not in lieu of any other obligations that
Consultant has with Hickson or any of its affiliates.

 
SIGNED by
  
)
  
/s/    J.H. Markham
    
)
    
JOHN MARKHAM
  
)
  
Date: 1 May 2002

 
SIGNED by
  
)
  
/s/    Hayes Anderson
For and on behalf of
  
)
    
HICKSON INTERNATIONAL LIMITED
  
)
  
Date: 1 May 2002

 



--------------------------------------------------------------------------------

 
SCHEDULE
 
European integration
 
Latin America and Asia transition support
 
Assistance with the sale of Castleford
 
General business consulting
 
Special projects as assigned by the Chief Executive Officer of Arch Chemicals,
Inc. from time to time



--------------------------------------------------------------------------------

 
PENSION SUPPLEMENT AGREEMENT
 
Date 1 May 2002
 
PARTIES
 
1.
 
HICKSON INTERNATIONAL LIMITED whose registered office is at Wheldon Road,
Castleford, West Yorkshire, WF10 2JT (“Hickson”); and

 
2.
 
JOHN H. MARKHAM who resides at Rob Royd House, Hound Hill Lane, Worsbrough,
Barnsley S706TU (the “Pensioner”); and

 
3.
 
MRS. JOHN MARKHAM who resides at Rob Royd House, Hound Hill Lane, Worsbrough,
Barnsley S706TU (“Mrs. Markham”).

 
RECITALS
 


 
a.
 
Pensioner has requested early supplemental pension benefits to be paid to him
and Hickson is willing to grant such supplemental benefits on the terms and
conditions outlined in this Agreement.

 
INTERPRETATION
 


 
1.
 
In this Agreement:

 
“AFFILIATE” means any company, partnership or other entity which directly or
indirectly controls, is controlled by or is under common control of either
Hickson or the Pensioner.



“HICKSON PENSION SCHEME” means the Hickson UK Group Pension Scheme and/or the
Hickson UK Senior Executives Pension Scheme and any scheme that has taken on the
liability to provide Pensioner or Mrs. Markham with benefits in respect of
Pensioner’s Hickson service.



 
2.
 
NON COMPETE

 

 
2.1
 
Due to the commercial and sensitive nature of Pensioner’s past services to
Hickson the Pensioner agrees that he will not, during the time he is receiving
payments under this Agreement, provide services to or carry out work for any
third party which involves specific products, or specific chemical processes
which the Pensioner has been involved with whilst employed by Hickson or any of
its Affiliates or providing Services to or carrying out work for Hickson or any
of its Affiliates in the areas or fields of expertise previously provided. The
obligations in this Section 2.1 are in addition to, and not in lieu of, any
other obligations Pensioner may have in this regard. Without prejudice to any
other remedy that may be available to Hickson for a violation of this Section
2.1, the parties acknowledge that Hickson’s obligation to make any payments
under Section 3 below is conditional upon Pensioner’s compliance with this
Section 2.1.

 
3.
 
SUPPLEMENTAL PENSION PAYMENTS

 

 
3.1
 
Effective May 1, 2002 and for each calendar month thereafter until the earliest
of (1) the end of the calendar month in which Pensioner reaches age 60, (2) the
date Pensioner is approved for benefits under any Hickson Pension Scheme, (3)
the month in which Pensioner dies, and (4) the date on which the Pensioner
begins to carry out any work or

 



--------------------------------------------------------------------------------

 
provide any services in breach of Section 2.1 above, Pensioner will be paid by
Hickson GBP 1,407.66 per month. Such payment shall be made on or before the 17th
of each month by cheque and shall be increased periodically for inflation to the
same extent and on the same basis as a pension then being received by a
pensioner under the Hickson UK Group Pension Scheme (such payment plus such
periodic increase(s) shall be the “Monthly Supplemental Payment”).
 

 
3.2
 
Within thirty days of the date which is the earlier of (1) the end of the
calendar month in which Pensioner reaches age 60 and (2) the date Pensioner is
approved for retirement benefits under any Hickson Pension Scheme, Hickson will
begin to pay on a monthly basis an amount equal to the difference (if any)
between the monthly aggregate pension payable to Pensioner under all Hickson
Pension Schemes and the Monthly Supplemental Payment as in effect immediately
prior to the earlier of such dates (“Final Supplemental Figure”); provided and
for so long as such Final Supplemental Figure is greater than such monthly
pension. If, however, the Final Supplemental Figure is less than the initial
full month’s instalment of aggregate pension payable from the Hickson Pension
Schemes, the Pensioner shall begin to pay to Hickson on a monthly basis an
amount equal to the difference between the Final Supplemental Figure and the
monthly aggregate pension payable under the Hickson Pension Schemes. As the
pension payment from the Hickson Pension Schemes is increased annually, the
foregoing figures shall be recalculated using such increased pension payment
figure and the Final Supplemental Figure used in the calculation shall also be
increased by the same overall percentage as is used from time to time to
increase for inflation the pension payment to Pensioner from the Hickson Pension
Schemes. Payments made under this Section 3.2 shall be made on or before the
17th of each month by cheque. The payments under this Section 3.2 shall be made
up to and including the month in which Pensioner dies.

 

 
3.3
 
Beginning with the next calendar month following the death of Pensioner, if
payments were being made to Pensioner under Section 3.1 or 3.2 above, such
payments shall be recomputed and reduced and shall be made to the surviving
spouse of Pensioner to the same extent as if such payments were being made from
the Hickson Pension Schemes as if Pensioner had taken an early retirement
pension on 1 May 2002 and subsequently died leaving a surviving spouse. Payments
to his surviving spouse under this Section 3.3 shall continue until the earlier
of (1) the month in which his surviving spouse dies and (2) the termination of
the Hickson UK Senior Executives Pension Scheme or the Hickson UK Group Pension
Scheme. If Pensioner was making payments to Hickson under Section 3.2, Mrs.
Markham agrees to make the same monthly payments to Hickson (as recalculated
from time to time in accordance with Section 3.2 following the death of the
Pensioner) to take account of increases to the pension in payment) for the rest
of her life reduced by 50%.

 

 
3.4
 
Payments made to Pensioner and Pensioner’s surviving spouse under this Section 3
shall be reduced by applicable taxes and similar withholdings as required by law
or benefit plan.

 

 
3.5
 
If Pensioner applies for a transfer out of any Hickson Pension Scheme at any
time, he must immediately pay Hickson by cheque an amount equal to the total of
all payments made by Hickson under Section 3.1 and 3.2, and Hickson’s obligation
to make any further payments under this agreement will cease.

 

 
3.6
 
At any time Hickson may terminate its obligations to make the payments under
this Section 3 upon payment of a lump sum to Pensioner (or his surviving spouse
as the case may be) in an amount equal to the actuarially determined present
value of the aggregate payments still to be made by Hickson under Section 3 (and
after taking into account payments to be made under the Hickson Pension
Schemes), with all calculations being carried out by an actuary appointed by
Hickson.



--------------------------------------------------------------------------------

 

 
3.7
 
All references to the pension payable to the Pensioner under the Hickson Pension
Schemes in this Section 3 shall be interpreted as references to the pension the
Pensioner would have received from the Hickson Pension Schemes had he not
exercised any options which were available to him under any Hickson Pension
Scheme whereby the pension payable to him would be reduced (including, without
limitation, any surrender of pension to provide a Dependant’s pension) other
than any option to commute pension for lump sum.

 

 
3.8
 
Nothing in this Pension Supplement Agreement will operate to prejudice
Pensioner’s entitlements or accrued rights under any Hickson Pension Scheme. In
particular this Pension Supplement Agreement will not create any charge, lien or
right of set off against such entitlements or accrued rights, nor operate as an
assignment, commutation or surrender of such entitlements or accrued rights.

 
4.
 
TERMINATION

 

 
4.1
 
Without limitation Hickson may by notice in writing immediately terminate this
Agreement and any payments being made if Pensioner, Mrs. Markham or his
surviving spouse shall fail (1) to apply at least annually and within 14 days of
the written request of Hickson for early retirement benefits under the Hickson
Pension Schemes or (2) to comply with Section 5.1 below.

 
5.
 
CONFIDENTIALITY

 

 
5.1
 
Pensioner and any surviving wife (including Mrs. Markham) shall keep the
contents and arrangements made in this Agreement secret and strictly
confidential except as required by compulsory legal process and except that he
may discuss such contents and arrangements with his spouse and with his tax
advisor and solicitors who have a need to know provided such persons are advised
to keep such information strictly confidential.

 

 
5.2.
 
The obligations of the persons described in Section 5.1 shall survive the expiry
or the termination of this Agreement for whatever reason.

 
6.
 
NOTICE

 

 
6.1
 
Any notice required by this Agreement to be given by either party to the other
shall be in writing and shall be served by sending the same by registered post
or recorded delivery to the last known address of the other party and any
receipt issued by the postal authorities shall be conclusive evidence of the
fact and date of posting of any such notice.

 
7.
 
ENTIRE AGREEMENT

 

 
7.1
 
This Agreement sets out the entire Agreement between the parties regarding the
subject matter hereof and supersedes all prior oral or written agreements
relating to the subject matter hereof. The obligations of Pensioner under this
Agreement are in addition to and not in lieu of any other obligations that
Pensioner has with Hickson or any of its affiliates. This agreement is not
assignable by any party hereto without the consent of the other parties. This
agreement shall be binding upon the successors, assigns, heirs and estate of the
parties.

 
8.
 
TAX REIMBURSEMENT

 

 
8.1
 
In the event under the UK tax rules there is imputed income either to Pensioner
on account of imputed interest as a result of loan evidenced by the Promissory
Note, dated 1 May 2002, in the original principal amount of GBP 46,778 and
payable to Hickson or on the account of the forgiveness of such loan, Hickson
will reimburse Pensioner promptly upon written request for the additional income
taxes actually paid by

 



--------------------------------------------------------------------------------

 
Pensioner to the Inland Revenue resulting from such imputed income for the
period such loan is outstanding (and a tax gross up to take into account any
additional income tax, if any, resulting from such reimbursement). The amounts
paid hereunder to Pensioner shall be computed by Hickson and Pensioner shall
supply Hickson with such information and documentation as Hickson may request
from time to time to compute the amount of such imputed income and additional
taxes and to substantiate tax payments made by Pensioner.
 
SIGNED by
  
)
  
/s/    J.H. Markham
    
)
    
JOHN MARKHAM
  
)
  
Date: 1 May 2002

 
SIGNED and DELIVERED as a DEED by
  
)
  
/s/    Mrs. John Markham
    
)
    
MRS. JOHN MARKHAM
  
)
              
Date: 1 May 2002
Witness to Mrs. Markham’s signature:
       
/s/    R. Ghazi
           
Print name of witness:
       
Rosemary Ghazi
Address of witness:
       
Rob Royd Close
Hound Hill Lane, Worsborough
Barnsley, S. Yorks S706TU

 
SIGNED by
  
)
  
/s/    Hayes Anderson
For and on behalf of
  
)
    
HICKSON INTERNATIONAL LIMITED
  
)
  
Date: 1 May 2002



10



--------------------------------------------------------------------------------

 
PROMISSORY NOTE
 
GBP 46,778
1 May 2002
 
FOR VALUE RECEIVED, John H. Markham, who resides at Rob Royd House, Hound Hill
Lane, Worsbrough, Barnsley S706TU, United Kingdom (the “Borrower”), hereby
promises to pay on Maturity Date (as defined below) to the order of Arch
Chemicals, Inc., a Virginia corporation (the “Lender”), at 501 Merritt 7,
Norwalk, Connecticut, USA, in lawful money of the United Kingdom and in
immediately available funds, the principal sum of FORTY-SIX THOUSAND SEVEN
HUNDRED SEVENTY-EIGHT BRITISH POUNDS STERLING (GBP 46,778.00), or, if less, the
aggregate unpaid principal amount of the loan made hereunder by the Lender to
the Borrower, and to pay interest on the unpaid balance of said principal sum
from time to time outstanding as set forth below from the Maturity Date or the
date of an Event of Default (as defined below) until paid in full, in like
money, at said office, at the dates and the rates per annum as set forth below.
 
This Note has been executed and delivered subject to the following term and
conditions:
 
(1)  Loan.    Borrower acknowledges that the Lender has advanced Forty-Six
Thousand Seven Hundred Seventy-Eight British Pounds Sterling (GBP 46,778.00) on
the date hereof (the “Loan”) represented by this Note. Borrower expressly
authorizes the Lender to endorse on Schedule 1 hereto, an appropriate notation
evidencing repayment on account of the principal thereof, and the amount of
interest paid; and the Borrower agrees that the amount shown on said Schedule 1
from time to time shall constitute the principal amount owing to the Lender
pursuant this Note, absent manifest error. Failure to make any such notation
shall not limit or otherwise affect the obligations of Borrower hereunder. In
the event the amount shown on Schedule 1 conflicts with the amount noted as due
pursuant to the books and records of the Lender, the books and records of the
Lender shall control the disposition of the conflict. If during the term of this
Promissory Note the United Kingdom adopts the euro as its currency, the Lender
may determine the equivalent amount of euros which are repayable, being the
equivalent to the sterling amount then outstanding.
 
(2)  Repayment of Loans.    The Borrower or his personal representative, as the
case may be, shall repay the aggregate unpaid principal amount of the Loan
outstanding at the earliest of (a) the thirty (30) day following the date the
Borrower is approved for an early retirement pension under the Hickson UK Group
Pension Scheme and/or the Hickson UK Senior Executive Pension Scheme, (including
any successor scheme of either such Schemes) (the “Hickson Pension Scheme”), (b)
the thirty (30) day following the date the Borrower reaches age 60, (c) the
thirty (30) day following the date the Borrower transfers his accrued rights
from the Hickson Pension Scheme; (d) the thirty (30) day following the date the
Borrower otherwise receives benefits from the Hickson Pension Scheme on its
winding up and (e) the date of receipt by Borrower of any lump sum cash payment
in respect of pension benefits from the Hickson Pension Scheme (the earliest of
(a), (b), (c), (d) and (e) being the “Maturity Date”); provided that if Borrower
timely applies for the maximum lump sum payment in commutation of pension
benefits under the Hickson Pension Scheme (and has not exercised any options
available to him which might reduce the amount of that lump sum) and to the
extent that lump sum payment is insufficient to pay the outstanding balance of
this Note in full, the outstanding principal amount of this Note shall be
forgiven to the extent and only to the extent of such insufficiency.
 
(3)  Interest Rate; Additional Charges.
 
(a)  On default or after the Maturity Date of the Loan hereunder, the unpaid
principal amount of this Note (and any overdue and unpaid interest to the extent
permitted by law) shall bear interest at an annual rate equal to the base rate
from time to time of National Westminster Bank plc (or its successor bank) plus
3%. Interest shall be computed on the basis of actual days elapsed on a year of
360 days and shall not exceed the maximum amount permitted by applicable law. In
the event any amount due and payable under this Note is due on a Saturday,
Sunday or other legal holiday, such amount shall be due on the next succeeding
business day.





--------------------------------------------------------------------------------

 
(b)  The Borrower shall pay to Lender on demand all costs, expenses and
attorneys’ fees incurred in collection of all or part of this Note (and any
security granted to Lender) or any act to protect, enforce or release any of its
rights or remedies with regard to or against the Borrower. If Borrower fails to
pay such costs, expenses and fees such amounts shall be added to the outstanding
unpaid principal amount hereunder and shall accrue interest, payable on demand,
to the same extent as overdue principal until such costs, expenses and fees are
paid in full. The payment of any additional charges provided for in this
paragraph shall not be construed as an extension of the date when the payment is
due.
 
(c )  Where there are any changes relating to market practice concerning the
calculation of the bank base rate so that it differs from the practice
applicable at the date of this Promissory Note, the Lender may notify the
Borrower of any amendments to this Promissory Note which are required or
reasonably desirable to the interest rate specified in clause 3(a) above to
reflect and conform to these changes.
 
(4)  Optional Prepayments.    Borrower may prepay without penalty any unpaid
principal amount outstanding under this Note at any time following seven days
prior written notice to the Lender provided the amount prepaid shall not be less
than GBP 5,000.
 
(5)  Events of Default.    Each of the following shall constitute an “Event of
Default” hereunder:
 
(a)  the Borrower shall fail to pay (i) any outstanding principal of this Note
hereunder when the same becomes due and payable or (ii) any interest on any
principal amount hereunder or any other amounts payable under this Note within
five days of such interest becoming due and payable; or
 
(b)  the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Note or any term, covenant or agreement contained in
the Consultancy Agreement dated 1 May 2002 on his part to be performed or
observed; or
 
(c)  the Borrower shall have an order under section 252 of the Insolvency Act
1986 made in respect of him or if an interim receiver of his property is
appointed under section 286 of that Act; or
 
(d)  Borrower fails to apply at least annually and within 14 days of the written
request of the Lender for an early retirement pension under the Hickson Pension
Scheme (including any successor Scheme) from which Borrower is entitled to a
pension.
 
(6)  Acceleration.    If any of the Events of Default shall occur and be
continuing, then Lender may declare, upon written notice to Borrower, the entire
unpaid balance of this Note to be immediately due and payable except in the case
of the occurrence of an Event of Default described in paragraph 5(c) above, the
entire balance of this Note shall automatically, without notice and immediately
become due and payable.
 
(7)  Waivers, Binding Effect.
 
(a)  Borrower waives presentment, demand, notice, protest, notice of acceptance
of this Note, notice of loans made, credit extended, or other action taken in
reliance hereon. With respect to its liabilities, Borrower assents to any
extension or postponement of the time of payment or any other indulgence, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payments thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Lender may deem advisable.
 
(b)  The Lender shall not be deemed to have waived any of its rights unless such
waiver be in writing and signed by such party. No delay or omission on the part
of the Lender in exercising any right shall operate as a waiver of such right or
any other right. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right on any future occasion. All rights and remedies of the
Lender hereunder or under any applicable statute shall be cumulative and may be
exercised singly or concurrently.





--------------------------------------------------------------------------------

 
(c)  The provisions of this Note shall bind the successors, heirs, and estate of
the Borrower and shall inure to the benefit of the Lender, its successors and
assigns, provided that Borrower may not assign or otherwise transfer any of its
rights under this agreement.
 
(d)  This Note shall be governed and construed under the laws of the England.
 
(8)  Acknowledgment of Borrower. Borrower acknowledges receipt of a copy of this
Note, and attests that no part of such proceeds will be used, in whole or in
part, for the purpose of purchasing or carrying any “margin security” as such
term is defined in Regulation U, T or X of the Board of Governors of the U.S.
Federal Reserve System.
 
(9)  Notices.    All notices and other communications provided for hereunder
shall be in writing (unless otherwise specified in this Note that they may be
oral) and mailed, faxed or delivered to Borrower at his address at Rob Royd
House, Hound Hill Lane, Worsbrough, Barnsley S706TU, United Kingdom, or to such
other address as shall be designated by Borrower in a written notice to Lender.
 
(10)  Confidentiality.    Borrower shall keep the existence of the Loan and the
terms of this Note secret and strictly confidential except as required by
compulsory legal process and Borrower may disclose to his spouse and his tax
advisor and solicitors who has a need to know provided such individuals are
advised to keep it strictly confidential.
 
IN WITNESS WHEREOF, John H. Markham has caused this Note to be duly executed as
of this 1st day of May 2002.
 
/s/    J.H. Markham                
John H. Markham OBE





--------------------------------------------------------------------------------

 
Schedule 1
 
To GBP 46,778.00 Promissory Note
Dated May 1, 2002 from John H. Markham to
Arch Chemicals, Inc.
 
Date

--------------------------------------------------------------------------------

    
Amount of Advance(s)

--------------------------------------------------------------------------------

    
Amount of Principal Paid or Prepaid

--------------------------------------------------------------------------------

    
Unpaid Principal Balance

--------------------------------------------------------------------------------

    
Notation Made by

--------------------------------------------------------------------------------

5/1/02
    
GBP 46,778.00
                    

 

